UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7776


PAUL ANTOINE WHARTON,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,    Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00144-AWA-DEM)


Submitted:   April 3, 2015                 Decided:   April 13, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Antoine Wharton, Appellant Pro Se.     Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul Antoine Wharton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district    court      referred    this     case       to   a   magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                            The magistrate

judge recommended that relief be denied and advised Wharton that

failure to file timely objections to this recommendation would

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,    766      F.2d    841,    845-46      (4th     Cir.        1985);    see    also

Thomas v.     Arn,     474    U.S.    140       (1985).           Wharton      has    waived

appellate review by failing to file objections.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately       presented       in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2